Citation Nr: 0019236	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-43 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for rheumatic heart disease 
with mitral stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
January 1959.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 decision of the RO in Boston, 
Massachusetts, which denied the benefit sought on appeal.  
The veteran timely perfected an appeal to the Board.  


FINDINGS OF FACT

The medical evidence is in relative equipoise as to whether 
the veteran's current rheumatic heart disease with mitral 
stenosis service began in service or was aggravated by 
additional episodes of illness during service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for rheumatic 
heart disease with mitral stenosis are met.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1137, 1153, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306 (1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reveal that no pertinent abnormality 
was noted on the veteran's examination for entrance into 
service in January 1955.  In late January 1955 the veteran 
complained of chills and a sore throat.  A culture for strep 
was negative.  He was treated with antibiotics.  He was 
treated for a sore throat in March and again in April 1955; 
in April, the diagnosis was acute follicular tonsillitis and 
he was given antibiotics.

He was seen in May 1955 complaining of recurrent sore throat 
and tonsillitis.  It was noted that he had recently had acute 
tonsillitis.  Tonsil edema was reported to be subsiding.  He 
was hospitalized in June 1955 for a tonsillectomy.  At the 
time of admission to the hospital he was reported to be in 
good health and examination did not reveal any abnormality.  
He was transferred to another hospital for surgery.  It was 
reported that he had had 8 or 9 sore throats during the 
previous 5 years, requiring antibiotics on numerous 
occasions.  The episodes had become progressively more 
severe.  Examination revealed slightly enlarged, minimally 
hypertrophic tonsils without exudate.  There were several 
crypts in evidence.  A tonsillectomy was done and recovery 
was uneventful.

Possible history of rheumatic fever was noted during dental 
evaluation in April 1956.  In March 1957, the veteran 
complained of chills, a sore throat and a cough.  The 
impression was viral upper respiratory infection.  In 
September 1958, the veteran complained of a cough and cold.  
Examination revealed that his throat was injected.  In 
November 1958, he complained of chills, fever, cough and 
general malaise.  The examiner reported that the throat was 
slightly reddened.  No pertinent abnormality was noted on the 
report of the veteran's separation examination in January 
1959.

In connection with his claim filed in January 1994 the 
veteran submitted copies of medical records showing that he 
had been treated for rheumatic heart disease with mitral 
stenosis since the 1970's.  A history of rheumatic fever as a 
child was reported.  Additional medical records submitted 
include a clinical record dated in March 1964 showing a 
diagnosis of inactive rheumatic heart disease with minimal 
mitral valve stenosis.  He had mitral valve replacement 
surgery in April 1990.  It was reported that he had had 
coronary bypass surgery approximately 9 months earlier.

In a letter dated in July 1995 Daniel Sax, M.D., stated that 
the veteran had a tonsillectomy in service without 
"covering" him with antibiotics and that that certainly 
"would have contributed to his eventually developing a 
murmur and a mitral insufficiency." 

In a letter dated in August 1995 Aaron D. Berman, M.D., 
stated that the veteran had mitral stenosis that was 
rheumatic in origin.  He stated that, while it was possible 
that the mitral deformity was the slowly progressive 
valvulitis from an episode of rheumatic fever at a very young 
age, recurrent episodes of rheumatic fever that might follow 
a streptococcal pharyngitis may have worsened or be 
responsible for his eventual problem.  He indicated that 
since the veteran did not receive antibiotic prophylaxis 
around the time of a tonsillectomy in service, recurrent 
rheumatic fever might have been triggered.

In a sworn statement dated in August 1995 the veteran's twin 
brother reported that the veteran had been hospitalized for 3 
months in 1944 for treatment of scarlet fever.  He stated 
that it was not until 1956 that he and the veteran learned 
from their father that the veteran had had rheumatic fever at 
that time.  

In a report dated in September 1995, Dr. Sax stated that the 
fact that the veteran was not given prophylactic coverage 
with antibiotics when he had his tonsillectomy in service 
undoubtedly contributed to the worsening of the prior 
condition that he had.  

In a letter dated in October 1995, Edward W. Scoppettuolo, 
Jr., D.D.S., stated that prophylactic antibiotic therapy was 
not administered during extraction of tooth #20 and that that 
probably resulted in a worsening of the veteran's prior 
cardiac condition.

The veteran testified at a hearing before a hearing officer 
at the RO in October 1995.  He stated that he had rheumatic 
fever at the age of 9 and spent 12 to 14 weeks in the 
hospital.

In December 1997 a VA physician reviewed the veteran's 
medical records and offered an opinion concerning the 
causation of his rheumatic heart disease and mitral stenosis.  
The physician noted that the veteran had an episode of acute 
rheumatic fever in 1944 at age 9.  He had a heart murmur that 
later disappeared.  During his military service he had 
multiple episodes of tonsillitis, which were treated with 
antibiotics.  A tonsillectomy was done.  The physician noted 
that there was no evidence of heart murmurs on multiple 
examinations during service.  A diagnosis of mitral stenosis 
was identified by cardiac auscultation in 1964.  The 
physician opined that detection of a cardiac murmur 
suggesting mitral stenosis consistent with rheumatic heart 
disease approximately 20 years after the initial episode of 
acute rheumatic fever is consistent with the well-known 
natural history of the condition.  The physician acknowledged 
the veteran's episodes of acute tonsillitis, which may have 
been streptococcal in origin.  He observed that those 
episodes were treated with antibiotics.  He stated that while 
streptococcal infection is a necessary antecedent for acute 
rheumatic fever, it does not follow that every episode of 
streptococcal infection results in direct damage to the 
cardiac valve without the necessary intermediate of recurrent 
or recrudescent carditis which was never clinically 
manifested by the veteran in service.  Accordingly, the 
physician concluded that it was more likely than not that the 
veteran's mitral stenosis with rheumatic heart disease 
represents well-recognized sequelae of acute rheumatic fever 
experienced before military service.

In a letter dated in November 1999 Stanley J. Mazurkie, M.D., 
reported that he first saw the veteran in November 1964 when 
he found evidence of mitral stenosis.  He stated that he had 
reviewed the veteran's military records that showed recurrent 
Strep infections in 1955.  He noted that one infection was 
treated with a single injection of 600,000 units of 
Penicillin and others were inadequately treated or not 
treated.  He further noted that the veteran had a 
tonsillectomy and dental extractions without antibiotic 
coverage.  Dr. Mazurkie concluded that there was clear reason 
to believe that the episodes in 1955 either directly 
contributed to or had an adverse effect on the veteran's 
cardiac condition.

The veteran testified at a hearing before the undersigned 
Member of the Board in May 2000.  He stated that at age 9 he 
was hospitalized for treatment of scarlet fever.  He related 
that during that hospitalization his family was told that a 
murmur had been detected and that it had disappeared before 
his discharge from the hospital.  He stated that during 
service he had a sore throat on several occasions, then 
assessed as strep throat or chronic tonsillitis.  A 
tonsillectomy was performed, but he continued to have 
episodes of sore throat.  In 1964, he experienced chest pain 
and mitral stenosis was diagnosed.  He reported that he 
subsequently had coronary artery bypass surgery in August 
1989 and mitral valve replacement in April 1990.  

The veteran has also submitted copies of information form 
several medical texts and journals pertaining to the 
relationship between streptococcal infection, rheumatic 
fever, and rheumatic heart disease.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board further finds that all relevant facts have been 
properly developed and, therefore, the statutory obligation 
of the VA to assist in the development of the veteran's claim 
has been satisfied.  

To establish entitlement to service connection for a 
disability, the evidence must show that a disease or injury 
was incurred in or aggravated during service and that there 
is disability (residuals) as a result of that disease or 
injury.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
the injury or disease existed before service and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  History of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such condition but will be considered together 
with all other material evidence in determinations as to 
inception.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1999).  A preservice disease will be considered 
to have been aggravated by service where there is an increase 
in disability during service unless there is clear and 
unmistakable evidence that the increase in disability was due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.102 (1999).

The veteran currently has rheumatic heart disease with mitral 
stenosis.  Since no evidence of a heart disorder was shown at 
the time of the veteran's entrance into service, it appears 
that he is entitled to the presumption of soundness with 
respect to that condition.  The earliest evidence of 
rheumatic heart disease was not seen until 1964; however, the 
necessary antecedent illness (rheumatic fever) had to have 
occurred at an earlier time.  While, by the veteran's own 
statement, the evidence clearly shows that he had rheumatic 
fever prior to service, the Board is unable to conclude that 
the veteran's military service did not cause or contribute to 
the process which led to the development of his rheumatic 
heart disease with mitral stenosis was not aggravated during 
service.  Although the record includes two medical opinions 
effectively ruling out a relationship between the veteran's 
current heart disability and his military service, the 
veteran has provided competent medical evidence to the effect 
that the disease process which led to his present rheumatic 
heart disease with mitral stenosis either had its onset or 
was aggravated during his period of military service.  Thus, 
the Board finds that the medical evidence is in relative 
equipoise on this point.  In view of all the evidence of 
record, and with resolution of all reasonable doubt in the 
veteran's favor, the Board finds that there is a sufficient 
basis for granting service connection for rheumatic heart 
disease with mitral stenosis in this case.



ORDER

Service connection for rheumatic heart disease with mitral 
stenosis is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

